Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 1 of 7 PageID #: 647




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK


    IN RE MISONIX, INC. STOCKHOLDER                  Lead Case No. 2: 17-cv-03385-ADS-AYS
    DERIVATIVE LITIGATION
                                                     (Consolidated with No. 2: l 7-cv-03657-
  1 - - - - - - - - - - - - - - - - 1 ADS-GRB)                                               FILED
                                                                                         IN CLERK'S OFFICE
     This Document Relates To:                       Honorable Arthur D. Spatt     U.S. DISTRICT COURT E.O.N.Y.
           ALL DERIVATIVE ACTIONS.                   Courtroom I 020
                                                                                   *      JUL 26 2019        *
                      [PROPOSED) ORDER AND FINAL JUDGMENTLONG ISLAND OFFICE

          WHEREAS, this matter in the above-captioned action (the "Action") came before the

   Cou1t for a Settlement Hearing pursuant to the Order of this Court dated May 9, 2019 (the

  "Preliminary Approval Order"), on the application of the parties for preliminary approval of the

   proposed Settlement set forth in the Stipulation of Settlement dated as of May 3, 2019, and the

  exhibits thereto (the "Stipulation"); and

          WHEREAS, due and adequate notice has been given of the Settlement as required in the

  Preliminary Approval Order; and

          WHEREAS, the Court has reviewed and considered all documents, evidence, objections

  (if any), and arguments presented in support of or against the Settlement, and the Court has been

  fully advised of the premises for the Settlement and good cause appearing therefor;

          NOW, THEREFORE, IT IS HEREBY ORDERED AND ADJUDGED that:

          1.     This Order incorporates by reference the definitions in the Stipulation, and all

  capitalized terms not otherwise defined herein shall have the same meanings set forth in the

  Stipulation.

          2.     For purposes of effectuating the Settlement, the Court has jurisdiction over the

  subject matter of the Action and all parties to the Action, including but not limited to: Irving
Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 2 of 7 PageID #: 648




  Feldbaum and Michael Rubin (the "Plaintiffs"); nominal defendant Misonix, Inc. ("Misonix");

  Michael A. McManus, Jr., Stavros G. Vizirgianakis, Richard A. Zaremba, John W. Gildea,

   Charles Miner, III, Patrick A. McBrayer, Thomas M. Patton, and T. Guy Minetti (the "Individual

  Defendants"); and any Person who held or beneficially held Mi son ix common stock as of May 3,

  2019 and who continued to hold that Misonix common stock as of the date of the Settlement

  Hearing, excluding the Individual Defendants, the officers and directors ofMisonix, members of

  their immediate families, and their legal representatives, heirs, successors, or assigns, and any

   entity in which Individual Defendants have or had a controlling interest (the "Current Misonix

   Shareholders").

          3.     The Court finds that the Notice and Summary Notice provided to Current Misonix

   Shareholders constituted the best notice practicable under the circumstances. The Notice and

   Summary Notice fully satisfied the requirements of federal law and due process.

          4.     The Court finds, pursuant to 15 U.S.C. § 78u-4(c)(l), that all counsel and parties

  appearing in this Action have complied with the requirements of Rule 11 of the Federal Rules of

  Civil Procedure during the course of the litigation of the Action.

          5.     The Court finds that the terms of the Settlement as set forth in the Stipulation are

  fair, reasonable, and adequate as to each of the Parties and to Current Misonix Shareholders, and

  hereby finally approves in all respects the Settlement as set forth in the Stipulation, and orders

  the Parties to perform its terms to the extent the Parties have not already done so.

          6.     Judgment shall be, and hereby is, entered dismissing the Action with prejudice,

  and without taxation of costs in favor of or against any Party except as otherwise provided in the

  Stipulation.




                                                  -2-
Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 3 of 7 PageID #: 649




           7.      Plaintiffs and all Current Misonix Shareholders are hereby conclusively deemed

   to have fully, finally, and forever compromised, settled, released, resolved, relinquished, waived,

   and discharged Misonix, Michael A. McManus, Jr., Stavros G. Vizirgianakis, Richard A.

   Zaremba, John W. Gildea, Charles Miner, III, Patrick A. McBrayer, Thomas M. Patton, and T.

   Guy Minetti, all and each of them, and all and each of their (i) respective spouses, marital

   communities, immediate family members, heirs, executors, personal representatives, estates,

   administrators, trusts, predecessors, successors, and assigns or other individual or entity in which

   any Individual Defendant has a controlling interest, and each and all of their respective past and

   present officers, directors, employees, agents, affiliates, parents, subsidiaries, divisions,

   attorneys, accountants, auditors, advisors, insurers, co-insurers, re-insurers, heirs, executors,

   personal representatives, estates, administrators, trusts, predecessors, successors, and assigns;

   and (ii) with regard to Misonix, all past or present agents, officers, directors, attorneys,

   accountants, auditors, advisors, insurers, co-insurers, reinsurers, partners, controlling

   shareholders, joint venturers, related or affiliated entities, advisors, employees, affiliates,

   predecessors, successors, parents, subsidiaries, insurers, and assigns (the "Released Parties"),

  with respect to the "Released Claims," defined as any and all actions, suits, claims, debts, rights,

   liabilities, and causes of action of every nature and description whatsoever, known or unknown

  (including Unknown Claims (as defined in § V.1.24 of the Stipulation)), accrued or un-accrued,

  liquidated or un-liquidated, matured or un-matured, whether or not concealed or hidden, asserted

  or Un-asserted, existing directly or derivatively on behalf of Misonix, by Plaintiffs or any other

  shareholder of Misonix, with respect to any and all conduct, matters, transactions, filings, or

  occurrences that (a) were alleged in the Action; (b) arise from or related to any of the conduct,

  matters, transactions, filings, or occurrences that were alleged in the Action; (c) could have been




                                                    - 3-
Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 4 of 7 PageID #: 650




  asserted with respect to any of the matters, transactions, filings, or occurrences that were alleged

   in the Action; or (d) arise out of or relate to the defense, prosecution, settlement, or resolution of

  the Action, including the Settlement. Excluded from the term "Released Claims" are (i) all

  claims alleged in the Securities Class Action, (ii) any claims to enforce the Settlement, and (iii)

  any claims brought under or reserved by the agreements or by-laws identified in§ V.5.4 of the

  Stipulation.

          8.      Misonix, the Released Parties, their insurers, and all Current Misonix

  Shareholders, and their respective (i) spouses, marital communities, immediate family members,

  heirs, executors, personal representatives, estates, administrators, trusts, predecessors,

  successors, and assigns or other individual or entity in which any Individual Defendant has a

  controlling interest, and each and all of their respective past and present officers, directors,

  employees, agents, affiliates, parents, subsidiaries, divisions, attorneys, accountants, auditors,

  advisors, insurers, co-insurers, re-insurers, heirs, executors, personal representatives, estates,

  administrators, trusts, predecessors, successors, and assigns; and (ii) with regard to Misonix, all

  past or present agents, officers, directors, attorneys, accountants, auditors, advisors, insurers, co-

  insurers, reinsurers, partners, controlling shareholders, joint venturers, related or affiliated

  entities, advisors, employees, affiliates, predecessors, successors, parents, subsidiaries, insurers,

  and assigns are hereby conclusively deemed to have fully, finally, and forever compromised,

  settled, released, resolved, relinquished, waived, and discharged Plaintiffs and Plaintiffs'

  Counsel, and all and each of their respective past and present spouses, marital communities,

  immediate family members, heirs, executors, personal representatives, estates, administrators,

  trusts, predecessors, successors, and assigns or other individual or entity in which any Individual

  Defendant has a controlling interest, and each and all of their respective past and present officers,




                                                   -4-
Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 5 of 7 PageID #: 651




   directors, employees, agents, affiliates, parents, subsidiaries, divisions, attorneys, accountants,

   auditors, advisors, insurers, co-insurers, re-insurers, heirs, executors, personal representatives,

   estates, administrators, trusts, predecessors, successors, and assigns from all claims (including

   Unknown Claims (as defined in § V. 1.24 of the Stipulation)) accrued or un-accrued, liquidated

   or un-liquidated, matured or un-matured, whether or not concealed or hidden, asserted or un-

   asserted, existing directly or indirectly with respect to any and all conduct, matters, transactions,

   filings, or occurrences that (a) were alleged in the Action; (b) arise from or related to any of the

   conduct, matters, transactions, filings, or occurrences that were alleged in the Action; (c) could

   have been asserted with respect to any of the matters, transactions, filings, or occurrences that

   were alleged in the Action; or (d) arising out of, relating to, or in connection with the institution,

   prosecution, assertion, settlement, or resolution of the Action or the Released Claims. Excluded

                                     11
   from the term "Released Claims are (i) all claims alleged in the Securities Class Action, (ii) any

   claims to enforce the Settlement, and (iii) any claims brought under or reserved by the

   agreements or by-laws identified in § V.5.4 of the Stipulation.

          9.      Plaintiffs and all Current Misonix Shareholders are hereby barred and

   permanently enjoined from commencing, instituting, prosecuting, continuing to prosecute,

   soliciting, encouraging, or participating in the prosecution of any action or proceeding in any

   court of law or equity, arbitration tribunal, administrative forum, or other forum of any kind,

   asserting any of the Released Claims.

           10.    Nothing herein shall in any way impair or restrict the rights of any Party to

  enforce the terms of the Stipulation.

          11.     This Court hereby approves the Fee and Expense Amount of $500,000, in

  accordance with the Stipulation, and finds that such fee is fair and reasonable.




                                                    -5-
Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 6 of 7 PageID #: 652




           12.    The Court hereby approves the service award of $3,000 to each of the Plaintiffs to

   be paid from the Fee and Expense Amount, which the Court finds to be fair and reasonable.

           13.    Except as otherwise expressly provided herein, the Stipulation and Settlement,

   whether or not consummated, and any proceedings taken pursuant to it:

                  a.     shall not be offered or received against any of the Defendants for any

   purpose, including without limitation as evidence of, or construed as or deemed to be evidence

   of, any presumption, concession or admission by any of the Defendants with respect to the truth

   of any fact alleged by Plaintiffs or the validity of any claim that had been or could have been

   asserted against Defendants in the Action or in any proceeding, or the lack of merit of any

   defense that had been or could have been asserted to such claim, or of any liability, negligence,

   fault or wrongdoing of the Defendants;

                  b.     shall not be offered or received against any of the Defendants for any

   purpose, including without limitation as evidence of a presumption, concession or admission of

   any fault, misrepresentation or omission with respect to any statement or written document

   approved or made by any Defendant;

                  c.     shall not be offered or received against any of the Defendants for any

   purpose, including without limitation as evidence of a presumption, concession or admission

   with respect to any liability, negligence, fault or wrongdoing, or in any way referred to for any

   other reason as against any of the Defendants, in any other civil, criminal or administrative

   action or proceeding; and/or

                 d.      shall not be construed against any of the Defendants for any purpose,

   including without limitation as a presumption, concession or admission that the consideration to

   be given hereunder represents the amount that could be or would have been recovered after trial.




                                                 -6-
Case 2:17-cv-03385-ADS-AYS Document 60 Filed 07/26/19 Page 7 of 7 PageID #: 653




          14.    Without affecting the finality of this Judgment in any way, the Court hereby

  retains and reserves jurisdiction over: (a) implementation of this Settlement; (b) the Action, until

  the Effective Date; (c) all Parties, for the purpose of enforcing and administering the Stipulation

  and the terms set forth therein; and (d) any other matters solely related to the Settlement.

          15.    In the event that this Judgment does not become Final in accordance with § V.1.8

  of the Stipulation, and the Effective Date in accordance with§ V.6.1. of the Stipulation does not

  occur, then the judgment shall be rendered null and void to the extent provided by and in

  accordance with the Stipulation, and this Order shall be vacated. In such event, all orders

  entered and releases delivered in connection with the Settlement shall be null and void, except to

  the extent provided by and in accordance with the Stipulation. In such event, the Parties shall

  return to their positions as of May 3, 2019.

          16.    This Judgment is a final, appealable judgment and should be entered forthwith by

  the Clerk.
                       &ut~
         LET JUDGMENT BE ENTERED ACCORDINGLY.

                                                  /s/ Arthur D. Spatt
  DATED: _                      ?....___
                 __._7_/)-_fR_{_(                       V   V   ,.,   I   V   - . •., .   If - -·
                                                                                          u
                                                 ARTHUR D. SPATT
                                                 UNITED STATES DISTRICT JUDGE




                                                  -7-
